DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1 the term “adjusts with a adjustment in physical quantity” appears to need to be changed to –adjusts with a change in physical quantity— 
In claim 1, the term “ the resonant frequency shift based physical quantity sensor has nonlinearity as a characteristic of an output signal to the physical quantity.” Should be changed to – “the resonant frequency shift based physical quantity sensor has nonlinearity as a characteristic of an output signal in response to the change in the physical quantity.—
In claim 7, the claim should be changed to read -- The physical quantity sensor module according to claim 5, wherein the first filter is configured to adjust the smoothing timing based on a plurality of numbers of filter taps with different levels of roughness/fineness based upon an amount of change in the smoothing timing—
Since claim 1 is objected to, then claim 2-6, and 8-10 are objected to as well. 
Appropriate correction is required.
Allowable Subject Matter






The following is a statement of reasons for the indication of allowable subject matter:  The claims appears to be claiming a specific sensor arrangement of which the specific arrangement of the components and how those components interact with a .
Conclusion
This application is in condition for allowance except for the following formal matters: 
The claims contain wording that isn’t totally clear with respect to the concept of the invention at this time.  The examiner suggested wording that is believed to still capture the spirit of the invention while clarifying some confusing terms/language in the claims as presented. .
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY T. FRANK
Examiner
Art Unit 2861



/JOHN FITZGERALD/Primary Examiner, Art Unit 2861